—Judgment, Supreme Court, New York County (Beverly *406Cohen, J.), entered February 7, 1992, which, after a jury trial, awarded plaintiff $125,000 plus interest, costs and disbursements, unanimously affirmed, without costs.
There is no merit to defendant’s argument that the court improperly decided, as a matter of law, that defendant was not owed a refund of money advanced conditionally to plaintiff. The agreement is not ambiguous with respect to the one condition under which plaintiff had agreed to return the money. It was defendant’s burden to prove that the condition had occurred (see, Lindenbaum v Royco Prop. Corp., 165 AD2d 254, 258), and defendants offered no admissible, non-hearsay evidence to sustain that burden.
The jury was properly allowed to determine the terms of the second contract at issue, and there is no reason to set aside its verdict as against the weight of the evidence (see, Martin v McLaughlin, 162 AD2d 181, 184).
We have considered the remaining arguments presented by defendants-appellants, and find them to be without merit. Concur — Sullivan, J. P., Carro, Kupferman and Rubin, JJ.